Case 0:21-cv-60133-AOV Document 7 Entered on FLSD Docket 02/08/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.: 21-60133-civ-Singhal/Valle

 CYBELLE AQUINO,

                 Plaintiff,
 v.

 FANNY HAIM & ASSOC., INC.,
 FANNY HAIM ATELIER, LLC,
 FANNY HAIM, DAVID HAIM,

             Defendants.
 __________________________________/

                  PLAINTIFF’S CERTIFICATE OF INTERESTED PERSONS
                      AND CORPORATE DISCLOSURE STATEMENT

         Plaintiff, CYBELLE AQUINO, by and through the undersigned counsel, hereby files this

 Certificate of Interested Parties and Corporate Disclosure Statement. The following persons,

 associated persons, firms, partnerships or corporations may have a financial interest in the outcome

 of this case, including subsidiaries, conglomerates, affiliates, parent corporations, and other

 identifiable legal entities related to a party:

         Cybelle Aquino - Plaintiff
         Fanny Haim & Assoc., Inc. - Defendant
         Fanny Haim Atelier, LLC - Defendant
         Fanny Haim - Defendant
         David Haim - Defendant
         Elliot Kozolchyk, Esq. - Plaintiff’s Counsel
         Koz Law, P.A. - Plaintiff’s Counsel’s Firm
         Defendants’ Counsel (if any)
         Defendants’ Counsel’s Firm (if any)
Case 0:21-cv-60133-AOV Document 7 Entered on FLSD Docket 02/08/2021 Page 2 of 2




                                    Respectfully submitted,

                                    Koz Law, P.A.
                                    320 S.E. 9th Street
                                    Fort Lauderdale, Florida 33316
                                    Phone: (786) 924-9929
                                    Fax: (786) 358-6071
                                    Email: ekoz@kozlawfirm.com




                                    Elliot Kozolchyk, Esq.
                                    Bar No.: 74791
